t c memo united_states tax_court denise kilker petitioner v commissioner of internal revenue respondent docket no filed date denise kilker pro_se annie lee for respondent memorandum findings_of_fact and opinion haines judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax and additions to tax pursuant to sec_6651 and and a of dollar_figure 1unless otherwise indicated all section references are to the internal_revenue_code code as amended and in effect for the taxable_year at issue and all rule references are to the tax_court rules_of_practice and procedure amounts are rounded to continued dollar_figure and dollar_figure respectively for the issues for decision after concession sec_2 are whether petitioner received taxable capital_gain income of dollar_figure whether petitioner received taxable compensation_for services income of dollar_figure and whether petitioner is liable for the additions to tax under sec_6651 and and a findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts is incorporated herein by this reference at the time petitioner filed her petition she lived in california petitioner is the owner and operator of kilker enterprises a printing shop doing business as allegra print and imaging allegra petitioner was allegra’s chief operating officer during and in in exchange for providing zap continued the nearest dollar 2in a stipulation of settled issues petitioner concedes that she received dollar_figure of gross_income in from household finance corp she received dollar_figure in taxable interest_income in from bank of the west she did not timely file a form_1040 u s individual_income_tax_return for taxable_year she did not pay any income_tax for and she did not make any estimated_tax payments for income_tax due for 3according to the notice_of_deficiency petitioner had dollar_figure of capital_gain income in however according to form 1099-b proceeds from broker and barter_exchange transactions petitioner earned dollar_figure of capital_gain income in corp zap with printing services petitioner received big_number shares of zap stock the stock was restricted_stock pursuant to securities_and_exchange_commission rule under the securities act of meaning petitioner could not sell or transfer the stock for at least year in at the end of the 1-year holding_period petitioner transferred the big_number shares of stock to her edward jones personal brokerage account shortly thereafter petitioner sold big_number shares for a total of dollar_figure on date petitioner entered into an agreement with zap to provide zap with printing services for months in exchange zap agreed to pay petitioner dollar_figure in zap common_stock big_number shares valued at dollar_figure per share as of the closing date of the agreement petitioner received the stock in she directed zap to issue her three stock certificates each for big_number shares she requested that the stock certificates be issued in the names of denise kilker custodian for m k denise kilker custodian for r g and james kilker zap issued petitioner a form 1099-misc miscellaneous income for stating petitioner had received dollar_figure in nonemployee compensation petitioner did not file a form_1040 nor did she make any estimated_tax or other_payments on her tax due for respondent filed a federal_income_tax return for on behalf of petitioner pursuant to sec_6020 on date respondent mailed petitioner a notice_of_deficiency for petitioner timely mailed her petition to the court on date i burden_of_proof opinion as a general_rule the commissioner’s determinations as set forth in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 however under certain circumstances the burden_of_proof may shift to the commissioner if the taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the income_tax_liability of the taxpayer sec_7491 sec_7491 applies only if the taxpayer complies with the relevant substantiation requirements in the code maintains all required records and cooperates with the commissioner with respect to witnesses information documents meetings and interviews sec_7491 and b the taxpayer bears the burden of proving compliance with the conditions of sec_7491 and b see eg ruckriegel v commissioner tcmemo_2006_78 petitioner neither proposes facts to support her compliance with the conditions of sec_7491 and b nor argues that respondent bears the burden_of_proof on any issue because of sec_7491 accordingly the burden remains on petitioner to prove that respondent’s determination_of_a_deficiency in her income_tax is erroneous however the court_of_appeals for the ninth circuit to which an appeal in this case would lie has determined that in order for the presumption of correctness to attach to a deficiency determination in unreported income cases the commissioner must establish some evidentiary foundation connecting the taxpayer to the income-producing activity 596_f2d_358 9th cir revg 67_tc_672 or demonstrate the taxpayer received unreported income 680_f2d_1268 9th cir once there is evidence of actual receipt of income by the taxpayer the taxpayer has the burden of proving that all or part of the income is not taxable 87_tc_74 a deficiency determination that is not supported by some evidentiary foundation is arbitrary and erroneous weimerskirch v commissioner supra pincite in these circumstances the commissioner has the burden of coming forward with evidence establishing the existence and amount of a deficiency 73_tc_394 to satisfy his initial burden of production with respect to petitioner’s compensation_for services of dollar_figure respondent provided the court with a contract signed by petitioner to perform services in exchange for compensation a form misc4 prepared by zap reporting nonemployee compensation paid to petitioner zap’s transfer agent transaction register confirming the zap stock was transferred to petitioner and the testimony of renay cude zap’s corporate secretary who confirmed that the zap stock was issued directly to petitioner to satisfy his initial burden of production with respect to petitioner’s capital_gain income of dollar_figure respondent provided the court with a form 1099-b proceeds from broker and barter_exchange transactions and trade confirmations from edward jones confirming the information reported on the form 1099-b respondent having met his initial burden of production the burden shifts to petitioner to prove the deficiency determination incorrect see rule a welch v helvering supra 4if an information_return such as a form 1099-misc serves as the basis for the determination_of_a_deficiency sec_6201 may apply to shift the burden of production to the commissioner sec_6201 provides that in any court_proceeding if a taxpayer asserts a reasonable dispute with respect to the income reported on an information_return and the taxpayer has fully cooperated with the commissioner then the commissioner has the burden of producing reasonable and probative information in addition to the information_return see mcquatters v commissioner tcmemo_1998_88 petitioner has not disputed the accuracy of the information returns and has not fully cooperated with respondent therefore the court concludes respondent does not have the burden of production under sec_6201 ii capital_gain income sec_61 defines gross_income as all income from whatever source derived sec_61 specifically includes in income gains derived from dealings in property respondent argues that petitioner received dollar_figure from the sale of big_number shares of zap stock in petitioner has failed to present any evidence to dispute she received this amount or any evidence of her basis in the shares of stock accordingly we sustain respondent’s determination with respect to the capital_gain income iii compensation_for services income sec_61 defines gross_income as all income from whatever source derived sec_61 specifically includes in income compensation_for services respondent argues that petitioner received dollar_figure of zap stock in exchange for providing zap with months of printing services petitioner claims that she was the owner and sole officer of allegra at the time she signed the agreement to perform printing services and was therefore acting on allegra’s behalf as a result she claims the dollar_figure of zap stock was compensation to allegra petitioner further claims she used the proceeds from the sale of the zap stock to pay allegra’s expenses thus arguing that the 5respondent concedes that petitioner held the stock for more than year therefore the capital_gain income is treated as long-term_capital_gain income is allegra’s we do not agree petitioner has failed to provide any evidence to support her arguments she did not provide corporate tax returns in which allegra reported the stock as income she did not attempt to have zap reissue the stock certificates in allegra’s name and she did not provide support for her contention that she used proceeds from the sale of the stock to pay allegra’s expenses accordingly we sustain respondent’s determination with respect to the compensation_for services income iv sec_6651 and respondent determined that petitioner is liable for an addition_to_tax under sec_6651 for failure to timely file her income_tax return for in general the commissioner bears the burden of production with respect to a taxpayer’s liability for additions to tax sec_7491 116_tc_438 to meet his burden of production with respect to sec_6651 respondent must come forward with sufficient evidence indicating that it is appropriate to impose the addition_to_tax higbee v commissioner supra pincite the parties stipulated that petitioner’s federal_income_tax return was never filed 6respondent filed a federal_income_tax return for on behalf of petitioner pursuant to sec_6020 however a substitute for return under sec_6020 is disregarded for purposes of determining the amount of the addition_to_tax under continued petitioner’s return was due on date thus respondent has carried the burden of production with respect to the addition_to_tax under sec_6651 sec_6651 imposes an addition_to_tax for failure_to_file a return on the date prescribed determined with regard to any extension of time for filing unless petitioner can establish that the failure was due to reasonable_cause and not due to willful neglect a showing of reasonable_cause requires petitioner to demonstrate she exercised ordinary business care and prudence and nevertheless was unable to file the return by the due_date see sec_301_6651-1 proced admin regs in order to avoid an addition_to_tax under sec_6651 petitioner must carry the burden of establishing reasonable_cause see higbee v commissioner supra pincite at the time of trial petitioner had not filed her federal_income_tax return therefore she cannot argue reasonable_cause nor has she argued reasonable_cause accordingly we conclude that petitioner is liable for an addition_to_tax under sec_6651 in the amount respondent determined respondent also determined that petitioner is liable for the addition_to_tax imposed by sec_6651 for failure to pay continued sec_6651 sec_6651 that said a substitute for return is treated as a return filed by the taxpayer for purposes of determining the amount of the addition_to_tax under sec_6651 sec_6651 the amounts of tax shown on her federal_income_tax return respondent did not introduce the substitute for return filed on behalf of petitioner pursuant to sec_6020 nor did respondent introduce a form_4340 certificate of assessments payments and other specified matters for see 120_tc_163 thus respondent has not produced sufficient evidence that petitioner is liable for the sec_6651 addition_to_tax for v sec_6654 respondent determined that petitioner is liable for an addition_to_tax under sec_6654 for failure to pay estimated income_tax for sec_6654 imposes an addition_to_tax in the case of any underpayment of estimated_tax by an individual a taxpayer has an obligation to pay estimated_tax for a particular year only if she has a required_annual_payment for that year sec_6654 a required_annual_payment generally is equal to the lesser_of i percent of the tax_shown_on_the_return for the taxable_year or if no return is filed percent of the tax for the year or ii percent of the tax_shown_on_the_return of the individual for the preceding_taxable_year sec_6654 127_tc_200 affd 521_f3d_1289 10th cir heers v commissioner tcmemo_2007_10 if the taxpayer did not file a return for the preceding year then clause ii does not apply sec_6654 respondent’s burden of production under sec_7491 requires him to produce evidence that petitioner had a required_annual_payment for respondent has satisfied his burden of production by introducing evidence that percent of petitioner’s dollar_figure income_tax_liability for is dollar_figure that petitioner filed a federal_income_tax return for showing a federal_income_tax liability of dollar_figure and that petitioner made no estimated_tax payments for see higbee v commissioner supra pincite petitioner neither argued nor established any of the defenses enumerated in sec_6654 consequently petitioner has not met her burden of persuasion and respondent’s determinations are sustained see 460_us_752 in reaching our holdings we have considered all arguments made and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule 7petitioner concedes that she did not make estimated_tax payments in
